Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  November 2, 2016                                                                      Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  150643(117)(119)                                                                            Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                            Joan L. Larsen,
                                                                                                        Justices
            Plaintiff-Appellee,
                                                             SC: 150643
  v                                                          COA: 313670
                                                             Wayne CC: 94-000424-FH
  BOBAN TEMELKOSKI,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of the Attorney General to extend the
  time for filing a brief amicus curiae in support of plaintiff-appellee is GRANTED. The
  amicus brief submitted on October 31, 2016, is accepted for filing. On further order of
  the Chief Justice, the motion of the Attorney General to participate in oral argument by
  sharing ten minutes of plaintiff-appellee’s allotted time for argument is GRANTED.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 2, 2016